DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (5,165,462).

Regarding claim 1, Kang discloses a light-reducing device (at least Figure 1) removably attachable to a window through which light is able to pass (at least col 3 lines 42-45), the light-reducing device comprising: a perimeter (square/rectangular perimeter of Figure 1); a tinted flexible transparent sheet (10, base material; col 4 lines 64-66 teach the base material is flexible and can be opaque to almost fully transparent) and a 
Kang fails to teach the cavities are micrometer-sized cavities. However, Examiner notes that it would have been an obvious matter of design choice to adjust the size of the suction cups to be micrometer-sized, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Kang teaches in col 4 lines 3-4 that the suction cups can be of essentially any size. Doing so would allow for a more reliable fitting to the window by providing a greater amount of suction cups in a smaller size.

Regarding claim 2, the modified Kang discloses the light-reducing device according to claim 1, wherein the microsuction tape is disposed adjacent the perimeter of the light-reducing device (Figure 1 depicts 11, suction cups, to be disposed adjacent the perimeter of 10, base material).

Regarding claim 4, the modified Kang discloses the light-reducing device according to claim 1, wherein the light-reducing device is releasably secured by the microsuction tape to the window (at least col 3 lines 42-45), and the window is a windshield or window of an aircraft (col 4 lines 40-42 teach the anti-glare shield material can be utilized on essentially any type of vehicle; col 1 lines 48-49 teach in the background of the invention using a sun shield on aircraft windows; thus Examiner interprets Kang to envision using the device on a window of an aircraft).

Regarding claim 5, the modified Kang discloses the light-reducing device according to claim 1, wherein the light-reducing device is solely releasably secured by the microsuction tape to the window (at least col 4 lines 34-37).

Regarding claim 6, the modified Kang discloses the light-reducing device according to claim 1, wherein the tinted flexible transparent sheet is formed of tinted plasticized polyvinyl chloride (col 3 lines 62-63).

Regarding claim 7, the modified Kang discloses the light-reducing device according to claim 1, wherein the tinted flexible transparent sheet has a visible light transmission of about 5% to about 70% (col 4 lines 64-66 teach the base material is flexible and can be opaque to almost fully transparent).

Regarding claim 8, the modified Kang discloses the light-reducing device according to claim 1, wherein the tinted flexible transparent sheet has a visible light transmission of about 15% (col 4 lines 64-66 teach the base material is flexible and can be opaque to almost fully transparent).

Regarding claim 10, the modified Kang discloses the light-reducing device according to claim 1, wherein the microsuction tape spaces the tinted flexible transparent sheet apart from the window (Figure 6 depicts 12, suction cups, space 10, base material, apart from 15, window).

Regarding claim 17, the modified Kang discloses the light-reducing device according to claim 1, further comprising a vent defined in the microsuction tape and promoting airflow between the window and the tinted flexible transparent sheet (Figure 6 depicts 12, suction cups, space 10, base material, apart from 15, window; the suction cups are spread apart, thus leaving empty gaps between the base material and the window, which may be considered as vents allowing for airflow between the base material and the window).

Regarding claim 18, the modified Kang discloses a method of using the light-reducing device of claim 1, the method comprising: attaching the light-reducing device to a window by pressing the surface of the microsuction tape against the window (at least col 4 lines 29-34); and later removing the light-reducing device from the window by peeling the surface of the microsuction tape from the window (at least col 4 lines 34-37).

Regarding claim 19, the modified Kang discloses the method of claim 18, wherein the window is a windshield or window of an aircraft (col 4 lines 40-42 teach the anti-glare shield material can be utilized on essentially any type of vehicle; col 1 lines 48-49 teach in the background of the invention using a sun shield on aircraft windows; thus Examiner interprets Kang to envision using the device on a window of an aircraft).

Regarding claim 20, the modified Kang discloses the method of claim 19, wherein the light-reducing device is attached and removed during flight of the aircraft (col 3 lines 32-34 teach the suction cups are present on both sides of the base material, thus the device can easily be attached and removed while inside the vehicle during vehicle use).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (5,165,462), as applied to claim 1 above, and further in view of Pawlowski (5,829,507).

Regarding claim 3, the modified Kang discloses the light-reducing device according to claim 1, but fails to teach wherein the tinted flexible transparent sheet and the microsuction tape define together the perimeter of the light-reducing device. The modified Kang and Pawlowski are related because both teach a light-reducing device.
Pawlowski discloses a light-reducing device wherein the tinted flexible transparent sheet and the tape define together the perimeter of the light-reducing device (Figure 3 depicts 15, adhesive, and 11d, linear side, to define the perimeter of 10, light shade).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kang to incorporate the general teachings of Pawlowski and provide wherein the tinted flexible transparent sheet and the microsuction tape define together the perimeter of the light-reducing device. Doing so would allow for ensuring the light-reducing device remains securely attached to the window without unwanted perimeter peeling.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (5,165,462), as applied to claim 1 above, and further in view of Dietz (7,238,401).

Regarding claim 9, the modified Kang discloses the light-reducing device according to claim 1, but fails to teach wherein the tinted flexible transparent sheet blocks ultraviolet and infrared rays. The modified Kang and Dietz are related because both teach a light-reducing device.
Dietz discloses a light-reducing device wherein the tinted flexible transparent sheet blocks ultraviolet and infrared rays (col 6 lines 17-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kang to incorporate the general teachings of Dietz and provide wherein the tinted flexible transparent sheet blocks ultraviolet and infrared rays. Doing so would allow for reduction of unwanted radiant energy, thereby improving the light-reducing function.

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the optically clear layer being more rigid than the tinted flexible transparent sheet and inhibiting the tinted flexible transparent sheet from warping, along with the structural limitations positively recited in claim 1. Claims 12-16 are dependent on claim 11, and are therefore objected to for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872